Citation Nr: 1711266	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and received multiple medals and decorations, including a Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously been before the Board in January 2013, October 2015, March 2016, and December 2016. In October 2015, the Board denied the Veteran's claim of entitlement to service connection for hypertension. The Veteran timely appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court). In January 2016, pursuant to a Joint Motion for Partial Remand, the Court vacated the Board's October 2015 decision to the extent it denied service connection for hypertension on a direct basis, to include exposure to herbicide agents. The Veteran did not contest the denial of service connection as secondary to diabetes mellitus, type II, and the Court dismissed the appeal as to this matter. 

In March 2016 and December 2016, the Board remanded the claim of entitlement to service connection for hypertension for the purpose of obtaining a medical opinion addressing whether the Veteran's hypertension is related to his in-service exposure to herbicides. The Veteran underwent a VA examination to address the etiology and aggravation of his claim in February 2017. Thus, there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The claim has now been returned to the Board for further action. 


FINDING OF FACT

The Veteran's hypertension did not have its clinical onset in service, was not manifest within one year of his discharge from service, and is not otherwise related to active duty.

CONCLUSION OF LAW

Hypertension was not incurred or aggravated as a result of active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in February 2008. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The development requested on remand has been substantially completed. The Board notes a June 2013 VA memorandum found additional service treatment records were unavailable. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The February 2017 VA medical opinion obtained in this case is adequate, as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Hypertension is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). 

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307. Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for an herbicide exposed Veteran may be presumed service connected. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309, Note 2.

VA has noted that the National Academy of Sciences (NAS) has reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category. This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection. 79 Fed. Reg. 20,308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection. Stefl v. Nicholson, 21 Vet. App. 120 (2007). When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service. Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has hypertension that is etiologically related to his time in service.  He has also asserted alternatively that his hypertension developed as a result of Agent Orange exposure associated with his service in Vietnam. The Board concedes that the Veteran was exposed to Agent Orange during service. 

His service treatment records are negative for complaint, treatment, or diagnosis for hypertension. A December 1970 separation medical report specifically notes no evidence of hypertension and shows a blood pressure of 120/60. Records demonstrate service in the Republic of Vietnam. VA has established service connection for type II diabetes mellitus, posttraumatic stress disorder, tinnitus, left knee disability, prostatitis, and left scapula scar.

The Veteran's June 2008 VA examination report noted his assertion of a diagnosis of hypertension about five years before the examination. While the examination confirms a 2008 diagnosis of hypertension, no medical reports have been provided to show an earlier 2003 diagnosis. A July 2013 VA examination report noted that he had a normal blood pressure reading at the time of discharge in December 1970, and that the Veteran reported to the examiner that he did not begin treatment for hypertension until 2006. 

An April 2013 VA examination confirms a 2006 diagnosis of hypertension. After reviewing the claims file, the examiner opined that though the Veteran has a current diagnosis of diabetes mellitus, there is no evidence of kidney involvement which was required for hypertension to be related to its diagnosis. Further, the examiner noted that his hypertension is well-controlled and showed no aggravation. 

A February 2017 VA examination noted that hypertension was less likely than not incurred by an in-service injury or event, including the Veteran's exposure to herbicide agents. The examiner opined that hypertension was instead likely caused by obesity. Furthermore, there was no nexus found between the Veteran's service, including exposure to herbicide agents, and his hypertension. The examiner noted that if exposure to herbicide agents had caused hypertension, then the hypertension would have manifested at the time of exposure, not many years later. The examiner reviewed the claims file prior to the examination and found no objective medical record evidence to support hypertension manifestation at the time of herbicide exposure. The examiner concluded that there is "no pathophysiologic relationship" between the Veteran's exposure to herbicides and his currently diagnosed hypertension.

Based upon the evidence of record, the Board finds that the Veteran's hypertension was not manifest during active service or within a year of discharge, and that the preponderance of the evidence fails to establish that it developed as a result of service, including as due to herbicide exposure. The Board notes that a secondary service connection was previously addressed in an October 2015 decision and that the Court dismissed the appeal as to this matter. The persuasive medical evidence demonstrates that his hypertension was neither incurred nor caused by an in-service injury, event, or illness. The June 2008, April 2013, and February 2017 VA opinions as to the matter are persuasive and based upon adequate rationale.

The Veteran's service in the Republic of Vietnam is established, and his exposure to herbicides is presumed. However, hypertension is not a disease for which service connection may be presumed as a result of herbicide exposure. This matter was reconsidered by VA with public notice of its determination in April 2014. Further, there is no competent medical evidence specifically associating the Veteran's hypertension to herbicide exposure nor to any established service-connected disability. The available medical evidence clearly demonstrates that the Veteran's hypertension developed many years after his active service, and by his own admission, he was neither examined nor treated for manifestations of hypertension until 2006. Therefore, service connection is not warranted. 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. His lay opinions are also outweighed by the existing medical evidence of record. 

In conclusion, the Board finds that service connection for hypertension is not warranted. When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


